DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to HOLOGRAPHIC RECONSTRUCTION METHOD.

Prior art was found for the independent claim 1 as follows:
Allier et al. (WO2018060589) discloses:
A method for observing a sample, [i.e. a sample 10; Fig. 1, Pg. 8, l. 39 – pg. 9, l. 1]  the sample lying in a sample plane [i.e. plan P10 according to which the sample extends.; Fig. 1, pg. 10, l. 17-19] defining radial positions, [i.e. coordinates (x, y) denote a radial position in a plane; Pg. 11, l. 39], parameters of the sample [i.e. complex expression A is a complex quantity whose argument and modulus are respectively representative of the phase and the intensity of the light wave; Pg. 12, l. 1-3] being defined at each radial position, [i.e. the acquisition, by the image sensor, of an image /0 the sample in one or more spectral bands; the determination of radial coordinates of particles detected on the acquired image, the term "radial" meaning in a plane parallel to the detection plane; from the acquired image, the calculation of a characteristic quantity, for example the modulus or phase, of the exposure light wave 14, at different distances of the sample, called reconstruction distances;; Pg. 13, l. 1-9] the method comprising: 
a) illuminating the sample using a light source, [i.e. A light source 11; Fig. 1, pg. 8, l. 39] the light source emitting an incident light wave that propagates toward the sample; [i.e. A light source 11 is able to emit a light wave 12, called incident light wave, propagating in direction of a sample 10, along a Z propagation axis; Fig. 1, pg. 8, 39-pg. 9, l. 1]
b) acquiring, with an image sensor,[i.e. image sensor 16; Fig. 1, pg. 13, l. 22] an image of the sample, said image being formed in a detection plane, the sample being placed between the light source and the image sensor; [i.e. Sample 10 is arranged between light source 11 and image sensor 16; Fig. 1, pg. 10, l. 17, Acquisition of an image I0 of sample 10 by image sensor 16; pg. 13, l. 22]
c) from the image acquired by the image sensor, obtaining an image of the sample, in the sample plane, [i.e. The image sensor 16 is able to form an image I0 according to a detection plan P0.; Fig. 1, pg. 10, l. 23]  the image of the sample in the sample plane corresponding to a distribution of at least one parameter of the sample in the sample plane; [i.e. pg. 11, l. 1-17]
wherein c) comprises: 
(i) taking into account an initialization image, in the sample plane; [i.e. Acquisition of an image /0 of sample 10 by image sensor 16, this image forming a hologram; Pg. 13, l. 22-23]
(ii) applying a holographic propagation operator [i.e. propagation operator h; pg. 12, l. 4] to the initialization image, or to a complex image of the sample resulting from (v) of a preceding iteration, [i.e. pg. 19, l. 35 – pg. 20, l. 9] …
… updating the parameters of the sample; [i.e. pg. 21, l. 25 - pg. 22, l. 33]
(v) provided that a convergence criterion has not been met or a preset number of iterations has not been reached, updating a complex image of the sample, [i.e. pg. 23, l. 2] in the sample plane, using the parameters of the sample updated in (iv), then reiterating (ii) to (v); [i.e. pg. 22, l. 35-pg. 23, l. 2]
(vi) using the parameters of the sample, resulting from the last step (iv) performed, to feed a supervised machine learning algorithm, [i.e. pg. 17, l. 28-33] …
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… so as to provide an estimated image, the estimated image being an estimation of the image acquired by the image sensor in the detection plane; 
(iii) comparing the image acquired in b) and the image estimated in (ii); 
(iv) depending on the comparison, These features are not found or suggested in the prior art. …
… so as to update parameters of the sample; (vii) using updated parameters of the sample resulting from (vi) to update the initialization image; 
(viii) reiterating, at least once, steps (ii) to (v), using, during the first reiteration, the updated initialization image resulting from (vii); 
(ix) obtaining an image of the sample from the parameters of the sample updated in step (iv) of the last iteration of steps (ii) to (v).
These features are not found or suggested in the prior art.

Regarding Claim 15, the claim limitations of claim 15 is analogous to independent claim 1 limitations and therefore, allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-15 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488